CAMPBELL, District Judge
(after stating the facts as above). When the Georges Creek blew the signal and east off the hawser of the Iron Queen, the two barges had headway, and their captains knew that they were not expected to anchor immediately, but were to drift farther onto the anchorage.
Instead of continuing to drift, the Iron Queen, without warning to the No. 10, suddenly dropped anchor and brought up in front of the No. 10, which still had headway.
The rule announced in the British courts in The Queen Victoria, 7 Asp. 9, requiring the vessel ahead to give notiee of her intention to anchor to the vessel astern, is applicable.
This rule is supported by the'testimony of expert navigators as good seamanship.
The court below found the No. 10 at fault, because 5 minutes elapsed after the hawser of the No. 10 was cast off and before she dropped anchor.
We do not so read the testimony, as Anderson, the master of the Georges Creek, was speaking generally, not specifying the minutes with accuracy, and the other evidence indicates that the time was shorter.
Even if the time was 5 minutes, both barges still had headway at the time they came into'contact; and from the time the No. 10 heard the anchor chain of the Iron Queen running out, which was her only warning, there was not time for the No. 10 to anchor, although she acted promptly, nor were the barges far enough apart for the No. 10 to sheer clear of the Iron Queen, although in the attempt so to do the helm of the No. 10 was immediately put hard-astarboard.
The No. 10' was not at fault, but the Iron Queen was solely at fault for suddenly anchoring without warning ahead of the No. 10.
Decree reversed, with costs, and cause remanded; with directions to dismiss the libel, with costs.